Title: [Diary entry: 27 November 1786]
From: Washington, George
To: 

Monday 27th. Mercury at 38 in the Morning—48 at Noon and 44 at Night. Wind Southerly, and moderately all day. Sometimes there were great appearances of rain at other times it looked promising. Evening clear but a circle and bur both rd. the Moon.  Rid to the Ferry, Dogue run and Muddy hole Plantations—also to the Mill and to the Ditchers—about the Corn at all the places—Measd. 68 Barls. at Dogue run. The Revd. Mr. Keith, and the Revd. Mr. Morse dined here & returned to Alexandria in the Evening. Received my Chinese Pheasents &ca. from Baltimore by the Packet—viz.— 

A Cock
}
of the Gold Pheast.


    & Hen


A Cock &
}
of the Silver Pheat.


   Hen


A Cock &
}
of the French Pheat.


   2 Hens

 and one French Patridge. The other French Patridge died in coming round from Baltimore. The German Man, his wife and Child came home last Night by water from Alexanda.